 

Exhibit 10.42

 

ROLL-UP FACILITY

 

EXECUTION

 

AMENDMENT NO. 3 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 3 to Amended and Restated Master Repurchase Agreement, dated as of
December 22, 2016 (this “Amendment”), among Credit Suisse First Boston Mortgage
Capital LLC (the “Administrative Agent”), Credit Suisse AG, a company
incorporated under the laws of Switzerland, acting through its Cayman Islands
Branch and Alpine Securitization LTD (collectively, the “Buyers”), PennyMac
Corp., PennyMac Holdings, LLC, PennyMac Operating Partnership, L.P. (each a
“Seller” and collectively, the “Sellers”), PMC REO FINANCING TRUST (the “REO
Subsidiary”) and PennyMac Mortgage Investment Trust (“PMIT”) and PennyMac
Operating Partnership, L.P., in their capacity as guarantors (each, a
“Guarantor” and collectively, the “Guarantors”).

RECITALS

The Administrative Agent, the Sellers, the REO Subsidiary and the Guarantors are
parties to that certain Amended and Restated Master Repurchase Agreement, dated
as of March 31, 2016 (as amended by Amendment No. 1, dated as of August 4, 2016,
and Amendment No. 2, dated as of September 9, 2016, the “Existing Repurchase
Agreement”; as further amended by this Amendment, the “Repurchase Agreement”)
and the related Consolidated Amended and Restated Pricing Side Letter, dated as
of March 31, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Pricing Side Letter”).  The Guarantors are parties to that
certain Amended and Restated Guaranty (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), dated as of March 31,
2016, by the Guarantors in favor of Administrative Agent.  Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Repurchase Agreement and Guaranty, as applicable.

The Administrative Agent, Buyers, the Sellers, the REO Subsidiary and the
Guarantors have agreed, subject to the terms and conditions of this Amendment,
that the Existing Repurchase Agreement be amended to reflect certain agreed upon
revisions to the terms of the Existing Repurchase Agreement.  As a condition
precedent to amending the Existing Repurchase Agreement, the Administrative
Agent has required the Guarantors to ratify and affirm the Guaranty on the date
hereof.

Accordingly, the Administrative Agent, the Buyers, the Sellers, the REO
Subsidiary and the Guarantors hereby agree, in consideration of the mutual
promises and mutual obligations set forth herein, that the Existing Repurchase
Agreement is hereby amended as follows:

-1-

 

--------------------------------------------------------------------------------

 

SECTION 1.Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

(a)deleting the definition of “Aged Loan” in its entirety and replacing it with
the following:

“Aged Loan” means an Aged 180 Day Non-Agency QM Mortgage Loan or an Aged 364 Day
Non-Agency QM Mortgage Loan.

(b)adding the following definitions in their proper alphabetical order:

“Aged 180 Day Non-Agency QM Mortgage Loan” means a Non-Agency QM Mortgage Loan
which has been subject to a Transaction hereunder for a period of greater than
one hundred eighty (180) days but not greater than three hundred sixty four
(364) days.

“Aged 364 Day Non-Agency QM Mortgage Loan” means a Non-Agency QM Mortgage Loan
which has been subject to a Transaction hereunder for a period of greater than
three hundred sixty four (364) days.

(c)deleting the definition of “New Origination Performing Mortgage Loan” in its
entirety and replacing it with the following in the proper alphabetical order:

“Scratch and Dent Mortgage Loan” means a first lien Mortgage Loan (i) originated
by Seller in accordance with the criteria of an Agency Mortgage Loan or
Non-Agency QM Mortgage Loan, as applicable, except such Mortgage Loan is not
eligible for sale to the original Take-out Investor or has been subsequently
repurchased from such original Take-out Investor, in each case, for reasons
other than delinquent payment under such Mortgage Loan and (ii) is acceptable to
Buyers or Administrative Agent in their sole discretion.

(d)deleting all references to “New Origination Performing Mortgage Loan” and
replacing them with “Scratch and Dent Mortgage Loan”.

(e)deleting the definition of “Aged New Origination Mortgage Loan” and all
references thereto in their entirety.

SECTION 2.Conditions Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

2.1Delivered Documents.  On the Amendment Effective Date, the Administrative
Agent on behalf of the Buyers shall have received the following documents, each
of which shall be satisfactory to the Administrative Agent in form and
substance:

(a)this Amendment, executed and delivered by duly authorized officers of the
Administrative Agent, the Buyers, the Sellers, the REO Subsidiary and the
Guarantors;

‑ 2 ‑

 

--------------------------------------------------------------------------------

 

(b)an Amendment No. 4 to that certain Consolidated, Amended and Restated Pricing
Side Letter, dated as of the date hereof, executed and delivered by duly
authorized officers of the Administrative Agent, Buyers, the Sellers, the REO
Subsidiary and the Guarantors;

(c)Amendment No. 1 to Amended and Restated Master Repurchase Agreement, dated as
of the date hereof, among Administrative Agent, Buyers, PennyMac Operating
Partnership, L.P. and PMIT; and

(d)such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

SECTION 3.Representations and Warranties.  Sellers hereby represent and warrant
to the Administrative Agent and the Buyers that they are in compliance with all
the terms and provisions set forth in the Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirm and reaffirm the representations and warranties
contained in Section 13 of the Repurchase Agreement.

SECTION 4.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

SECTION 6.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 7.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 8.Reaffirmation of Guaranty.  The Guarantors hereby ratify and affirm
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledge and agree that the term “Obligations” as used in the Guaranty shall
apply to all of the Obligations of Sellers to Administrative Agent under the
Repurchase Agreement and related Program Agreements, as amended hereby.

[Remainder of page intentionally left blank]

 

‑ 3 ‑

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

By:

 

/s/ Elie Chau

Name:

 

Elie Chau

Title:

 

Vice President

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Buyer

 

 

 

By:

 

/s/ Oliver Nisenson

Name:

 

Oliver Nisenson

Title:

 

Authorized Signatory

 

 

 

By:

 

/s/ Patrick J. Hart

Name:

 

Patrick J. Hart

Title:

 

Authorized Signatory

 

 

 

ALPINE SECURITIZATION LTD, as a Buyer, by Credit Suisse AG, New York Branch as
Attorney-in-fact

 

 

 

By:

 

/s/ Oliver Nisenson

Name:

 

Oliver Nisenson

Title:

 

Authorized Signatory

 

 

 

By:

 

/s/ Patrick J. Hart

Name:

 

Patrick J. Hart

Title:

 

Authorized Signatory

 

PENNYMAC CORP., as a Seller

 

 

 

By:

 

/s/ Anne D. McCallion

Name:

 

Anne D. McCallion

Title:

 

Senior Managing Director and Chief

 

 

Financial Officer

 

--------------------------------------------------------------------------------

 

 

PENNYMAC HOLDINGS, LLC, as a Seller

 

 

 

By:

 

/s/ Anne D. McCallion

Name:

 

Anne D. McCallion

Title:

 

Senior Managing Director and Chief Financial Officer

 

 

 

PMC REO FINANCING TRUST, as REO Subsidiary

 

 

 

By:

 

PennyMac Corp., as Administrator

 

 

 

By:

 

/s/ Anne D. McCallion

Name:

 

Anne D. McCallion

Title:

 

Senior Managing Director and Chief Financial Officer

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as a Guarantor

 

 

 

By:

 

/s/ Anne D. McCallion

Name:

 

Anne D. McCallion

Title:

 

Senior Managing Director and Chief Financial Officer

 

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Seller and as a Guarantor

 

 

 

By:

 

PennyMac GP OP, Inc., its General Partner

 

 

 

By:

 

/s/ Anne D. McCallion

Name:

 

Anne D. McCallion

Title:

 

Senior Managing Director and Chief Financial Officer

 

 